Order entered February 25, 2021




                                                   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                          No. 05-20-00624-CV

                                  MELISSA BREWER, Appellant

                                                      V.

                                    COMPASS BANK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02438-2019

                                                 ORDER

           Before the Court is appellant’s February 23, 2021 unopposed fourth motion

    for an extension of time to file her brief on the merits.1 We GRANT the motion

    and extend the time to April 12, 2021. We caution appellant that a further

    extension request will be strongly disfavored.


                                                           /s/     ROBERT D. BURNS, III
                                                                   CHIEF JUSTICE

1
 Counsel for appellant filed a notice of appearance on February 23, 2021. Prior to this date, appellant was
proceeding pro se.